Citation Nr: 9902242	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to 
September 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for a respiratory disorder because he developed 
such a condition during service.  He asserts that he was 
hospitalized during service for 4 or 5 days for the treatment 
of respiratory problems and that his pneumonia, which he 
developed in 1996, is related to his problems in service.    


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a respiratory disorder 
is well grounded.


FINDING OF FACT

The claim of entitlement to service connection for a 
respiratory disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans service medical records note that he was 
hospitalized on February 12, 1977 and discharged to duty on 
February 15, 1977.  The diagnosis was ARD 
(acute respiratory disease).  A June 1977 medical report 
noted that the veteran was treated for tonsillitis in 
February 1977.  At his discharge examination in September 
1978, his lungs and chest were found to be normal.

VA hospitalization report shows that the veteran was 
hospitalized in October 1996 for treatment of acute 
eosinophilic pneumonia.  The veteran reported a history of 
adult respiratory distress syndrome (ARDS) in approximately 
1976.  

The report of a VA examination in December 1996 noted that 
the veteran reported a history of ARDS during service, but 
since that time he had no particular pulmonary difficulties 
until October 1996 when he was hospitalized and treated for 
pneumonia.  The assessment was that the veteran had recent 
pneumonia requiring hospitalization which had been treated 
and that he was in recovery.  It was stated that the examiner 
believed the veterans respiratory distress should improve as 
his pneumonia completely resolved, and that there apparently 
was no other significant residual related to his reported 
history of ARDS.  The examiner further stated that the 
previous history of ARDS did somewhat contribute to the 
veterans contracting pneumonia recently, but the examiner 
would not see any direct relationship to having had the ARDS 
and the most recent pneumonia, since the veteran had not had 
any pulmonary symptoms since service.  It was stated that 
this was probably a normal community-acquired pneumonia and 
had no real bearing on his ARDS.

In December 1997, the RO referred the veterans claims file 
for review by a medical examiner and requested clarification 
of whether there was any relationship between the veterans 
reported ARDS in service and his recent pneumonia.  Copies of 
the actual hospitalization records for the veterans 
treatment in service were also requested.

A January 1998 addendum to the December 1996 VA examination 
report noted that it was unlikely that a prior diagnosis 
of ARDS in service precipitated the veterans eosinophilic 
pneumonia in 1996.  It was said that the usual etiology of 
eosinophilic pneumonia was unknown, drugs or drug reactions, 
or parasites.  Occasionally, fungus could also serve as 
etiology.  With regard to the eosinophilic pneumonia, the 
general trend was to consider eosinophilic pneumonia as being 
a hypersensitivity reaction, especially with other features 
of the syndrome, such as vasculitis and round-cell 
infiltrates.  It was stated that there was no documentation 
linking a prior history of ARDS and subsequent eosinophilic 
pneumonia.

In February 1998, the RO obtained the veterans actual 
treatment records for his hospitalization in service.  These 
records show that he was hospitalized from February 12 to 15, 
1977 for treatment of acute respiratory disease.  He was 
noted to have fever and an elevated white blood cell count.  
X-ray examination of the chest was negative.  He was treated 
and discharged to duty after three days.  

Analysis

The veteran is seeking service connection for a respiratory 
disorder.  The legal question to be answered initially is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Three discrete types of evidence 
must be present in order for a veterans claim for benefits 
to be well grounded:  (1) There must be competent evidence of 
a current disability, usually shown by medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In this case, the actual hospitalization records clearly show 
that the veteran was treated for acute respiratory disease in 
service and not ARDS, i.e., adult respiratory distress 
syndrome.  He was hospitalized for a period of 4 days, his 
condition resolved, and he was returned to duty.  There is no 
other treatment shown in service for respiratory problems.  
The report of his discharge examination shows that his chest 
and lungs were found to be normal.  Thus, while the veteran 
contends that he had ARDS in service and the examiner who 
performed the December 1996 VA examination was unclear about 
whether the pneumonia in 1996 might be related to a self 
reported history of ARDS, the service medical records show 
that the veteran had acute respiratory disease in service and 
not ARDS.  Moreover, in any event, the VA examiner opined in 
January 1998 that the veterans pneumonia was not related to 
his reported history of ARDS.    

Thus, the veteran has submitted no medical evidence to relate 
his 1996 episode of acute eosinophilic pneumonia to his 
period of military service.  The only evidence the veteran 
has offered to support his claim that his pneumonia was 
related to his hospitalization during service are his own 
unsubstantiated contentions.  Such contentions are not 
competent evidence to establish the required relationship.  
While the veteran is capable of providing evidence of 
symptomatology, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge...  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physicians 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran developed a chronic 
respiratory disorder during service and as the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his recent pneumonia is in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a respiratory disorder is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
